          Case 1:18-cv-10364-LGS Document 225 Filed 06/27/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 -----------------------------------------------------------------   X
                                                                     :
 ALLIANZ GLOBAL INVESTORS GMBH, et al.,                              :
                                                                     :     Case No. 1:18-cv-10364
                                    Plaintiffs,                      :
                                                                     :
         v.                                                          :     STIPULATION
                                                                     :     REGARDING DISMISSAL
 BANK OF AMERICA CORPORATION, et al.,
                                                                     :     OF CREDIT SUISSE GROUP
                                     Defendants.                     :     AG
 -----------------------------------------------------------------   X


        WHEREAS, Plaintiffs have agreed to dismiss Defendant Credit Suisse Group AG from

the above-captioned Action;

        WHEREAS, Plaintiffs shall continue to prosecute their claims against Credit Suisse AG,

Credit Suisse International, and Credit Suisse Securities (USA) LLC in this Action.

        ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED THAT:

        1.       Defendant Credit Suisse Group AG is dismissed from this Action.



        Dated: New York, New York
               June 27, 2019

        IT IS SO ORDERED.

        Dated: _________________________                                 ______________________________
                                                                               LORNA G. SCHOFIELD
                                                                          UNITED STATES DISTRICT JUDGE
         Case 1:18-cv-10364-LGS Document 225 Filed 06/27/19 Page 2 of 2



SO STIPULATED AND AGREED

QUINN EMANUEL URQUHART &                    CAHILL GORDON & REINDEL LLP
SULLIVAN, LLP

By: : /s/ Daniel L. Brockett        _       By: /s/ David G. Januszewski (on consent)
Daniel L. Brockett                          David G. Januszewski
Chad Johnson                                Herbert S. Washer
51 Madison Avenue, 22nd Floor               Elai E. Katz
New York, New York 10010                    Jason M. Hall
Telephone: (212) 849-7000                   Sheila C. Ramesh
Fax: (212) 849-7100                         Miles Wiley
danbrockett@quinnemanuel.com                80 Pine Street New York, New York 10005
chadjohnson@quinnemanuel.com                Telephone: (212) 701-3000
                                            djanuszewski@cahill.com
Jeremy D. Andersen (Pro Hac Vice)           hwasher@cahill.com
Anthony P. Alden (Pro Hac Vice)             ekatz@cahill.com
Chris R. Barker (Pro Hac Vice)              jhall@cahill.com
Matt Hosen (Pro Hac Vice)                   sramesh@cahill.com
865 South Figueroa Street, 10th Floor       mwiley@cahill.com
Los Angeles, California 90017
Telephone: (213) 443-3000                   Attorneys for Defendants Credit Suisse
Fax: (213) 443-3100                         Group AG, Credit Suisse AG, Credit Suisse
jeremyandersen@quinnemanuel.com             International, and Credit Suisse Securities
anthonyalden@quinnemanuel.com               (USA) LLC
chrisbarker@quinnemanuel.com
matthosen@quinnemanuel.com

Counsel for Plaintiffs




                                        2
